Citation Nr: 1638880	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-40 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling from December 18, 2007 to February 4, 2010, and as 70 percent disabling from February 5, 2010.

3.  Entitlement to a higher initial rating for fibromyalgia, evaluated as noncompensable from March 17, 2010, and as 40 percent disabling from May 11, 2009.

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to February 5, 2010.


WITNESSES AT HEARING ON APPEAL

Appellant and her husband
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1980 to February 1981.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from July 2009, March 2010, and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Veteran's current address of record is in North Carolina.  She should be contacted to determine if she wishes to have jurisdiction of her case transferred to that state.

The July 2009 decision denied service connection for a TBI and fibromyalgia.  The March 2010 rating decision granted service connection for PTSD that was assigned an initial 50 percent rating from December 18, 2007, and the August 2011 decision denied entitlement to a TDIU.

In December 2010, the Veteran and her husband testified during a hearing at the RO before a Decision Review Officer.  A transcript of the hearing is of record.

In June 2013, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

In a February 2014 rating decision, the AOJ granted service connection for fibromyalgia that represents a full grant of the benefits sought as to this matter; an April 2016 decision assigned a 40 percent rating for the disability.  In February 2014, the AOJ also granted a 70 percent rating for PTSD from July 30, 2013.

March 2014 and November 2015 AOJ rating decisions effectuated the 70 percent rating for PTSD from February 5, 2010 and granted a TDIU from that date.

A TDIU, when raised, is part and parcel of the initial rating.  Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  Thus, the Board has recharacterized this issue to reflect the AOJ's recent action. 
The Veteran was initially represented by the Disabled American Veterans.  In July 2012, she appointed an attorney to represent her.  The attorney filed a motion to withdraw as representative in October 2012 (1/9/12 VBMS Third Party Correspondence).  In April 2013, the Board granted the attorney's motion and notified the Veteran of its action and her right to appoint a new representative or attorney, or represent herself (pro se) (4/10/13 VBMS BVA Decision).  She has not appointed a new representative and the Board concludes that she is proceeding with her appeal pro se.
On a VA Form 21-526b, received in May 2015, the Veteran appears to have raised the issue of entitlement to "arachnoiditis secondary to fibromyalgia caused by VA treatment (two [n]euro block)".  The Veteran is advised that his statements do not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.160(a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

The matter of entitlement to a higher initial rating for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have current residuals of a TBI as the evidence of record does not support the occurrence of a TBI event.

2.  Since the initial grant of service connection on December 18, 2007, PTSD has been manifested by occupational and social impairment essentially commensurate with deficiencies in most of the areas, of work, school, family relations, judgment, thinking, and mood.

3.  The Veteran's service-connected disabilities have precluded substantially gainful employment for which her education and occupational experience would otherwise qualify her since the initial grant of service connection on December 18, 2007.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of TBI have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for an initial 70 percent rating for PTSD have been met since December 18, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a TDIU have been met since December 18, 2007.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In letters dated in December 2007, February 2008, and July and November 2013, the AOJ notified the Veteran of information and evidence necessary to substantiate her issues on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The appeal as to the Veteran's claim regarding PTSD arises from disagreement with the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  Her service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured.

The Veteran underwent VA examinations in February 2010 and January and June 2011 and the examination reports are of record.

The Board's June 2013 remand was to schedule the Veteran for VA examinations and obtain VA medical records since August 2012 and relevant recent non-VA medical records.   There has been substantial compliance with this remand, as she was scheduled for VA examinations in July and August 2013 and VA medical records dated to March 2016, and non-VA medical records, dated to April 2015, were obtained (NB: July 2013 VA PTSD examination report found at 12/2/13 VBMS C&P Exam; 8/2/13 VVA CAPRI).

The August 2013 VA medical opinion regarding TBI is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can reach a fair determination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

There is no indication that the Veteran's claimed PTSD disability has worsened since the last related VA examination.  As such, the Board finds that there is no basis to obtain a more current examination in this case.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (stating that the mere passage of time not a basis for requiring of new examination).

There is no evidence or argument that there is additional notice or assistance that would be reasonably likely to further substantiate the claims.  As such, the Board finds the duties to notify and assist have been met. 

II. Facts and Analysis

A. Service Connection

Contentions

The Veteran believed that she incurred a TBI when she hit her head after a grenade explosion that caused a loss of consciousness.  See December 2010 hearing transcript (3/10/11 VBMS Hearing Testimony, page 10).  Additionally, the Veteran has stated that the sexual assaults she experienced in service (on which her grant of PTSD is based) resulted in head injuries.  Id. at 9-10.  She and her husband testified to the effect that she experienced cognitive impairment.  Id. at 12-13.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 
1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as organic diseases of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.

A service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (noting that to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Service treatment records do not mention a head injury or TBI.  

A TBI is the residual disability resulting from a "TBI event."  The residual disability is neurologic in origin, and may be classified as physical, cognitive, and/or behavioral/emotional.  VBA Manual M21-1, III.iv.4.G.2.a.

A TBI event occurs when an external force results in structural injury and/or physiological disruption of brain function.  VBA Manual M21-1, III.iv.4.G.2.b.  It is indicated by at least one of the following clinical signs, which may or may not resolve with chronic disability, immediately following the event.  Id.

* Any period of loss of consciousness or decreased consciousness.  Id.
* Any loss of memory for events immediately before or after the injury.  Id.
* Any alteration in mental state at the time of the injury (confusion, disorientation, slowed thinking, etc.).  Id.
* Neurological deficits, regardless of whether they are transient.  Id.
* Intracranial lesion.  Id.

If none of the above clinical signs are observed, there is no brain injury, and the criteria for a TBI event are not met.  Id.

The post service VA and non-VA medical evidence includes April 1996 VA general medical and peripheral nerves examination reports that do not discuss a TBI event (4/11/96 VBMS VA Examination; 4/22/96 VBMS VA Examination).  

An August 2008 VA neuropsychological evaluation record notes a post-service head injury in a motor vehicle accident (7/9/09 VBMS Medical Treatment Record Government Facility, p. 5).

A January 2009 VA optometry record includes the Veteran's report of a history of TBI during military service (10/29/13 VBMS Medical Treatment Record Government Facility, p. 461).  She was standing "nearby" when a grenade went off and she was "shaken" up by injury with no loss of consciousness.

An April 2009 VA record indicates that the Veteran was concerned about investigating a need to rule out a diagnosis of TBI, according to the August 2013 VA examination report.

In January 2011, a VA PTSD examiner referenced a December 2, 2010 VA Mental Health note regarding a history of TBI and attention problems.  See January 2011 VA examination report at page 3.  The Board observes that, while the December 2010 record shows that the Veteran had PTSD and an attention deficit disorder, the Board is unable to discern any reference to a history of TBI in it (8/30/11 VBMS Medical Treatment Record Government Facility, pp. 23, 25).

A May 2013 private pain and headache treatment record regarding low back and right leg pain indicates that the Veteran gave a history of TBI (1/22/14 VBMS Medical Treatment Record Non Government Facility, p.1).  The examiner opined that, based on an initial evaluation in February 2013, her pain was secondary to traumatic brain injury related central pain modulation dysfunction with a clear right- sided hemi sensory deficit and right sided hyperalgesia and almost all right-sided pain (the correspondence between sensory deficit and pain was very clear) with a history of documented TBI.  

In August 2013, the Veteran underwent VA examination for TBI performed by a neurologist.  As to head injuries, the Veteran reported that, during military training, she was exposed to a grenade explosion.  She was "pretty sure it was far enough away not to get hurt by it."  The Veteran was unable to report how many feet away it was and said "I was close enough to feel it."  When asked what she felt, she reported, "I don't know, it is hard to go back there."  The examiner noted that previous records indicate that she had no loss of consciousness; she was unable to confirm or deny if she was "shaken up," but endorsed feeling scared.  When asked about possible additional head trauma, she relayed a history of sexual assault during the military, but stated that "I don't want to talk about it."

The Veteran said that in "1990-something" she had a motor vehicle accident.  She was a restrained passenger and did not sustain any head trauma.  Neuropsychology records from August 2008 report a post-service head-injury; the Veteran did not recall any such head injury and that the only motor vehicle accident that she was in did not involve a head injury.  The examiner observed that a July 2013 VA PTSD examiner commented that the "Veteran is in the process of applying for [service connection] secondary to TBI.  However, medical records reviewed did not indicate an established TBI diagnosis.  When questioned, [V]eteran was unclear if she received TBI as part of her sexual assaults in the military.  Therefore, this examiner is not including TBI as a diagnosis and will defer to the TBI examiner."

Further, the Veteran had a history of headaches that began more than 10 years earlier.  The examiner commented that review of her VA medical records revealed that she sought medical attention for headaches associated with Lyrica but not for her chronic headaches.

The Veteran reported memory problems and had to use reminders (including her phone and daughter).  As to visual spatial orientation, she not drive much lately because her headaches recently returned and she took Advil for her headaches; the combination of the Advil and headaches made her feel "loopy."  The Veteran had increased irritability around loud noises; and, as to impulsivity, noted that she changed the color of the walls in her house.  As to aggression, she noted that it took "a lot" for her not to get verbally aggressive.

Upon clinical examination, the physician-examiner found that the Veteran did not ever have, and did not currently have, a TBI or residuals of a TBI.

The VA neurologist remarked that the Veteran reported that she was a safe distance away from a grenade explosion that made her feel scared.  To the examiner, she did not endorse seeing stars or feeling disoriented but, again, noted that the explosion frightened her.  She did not have loss of consciousness or PTA (post-traumatic amnesia?).  The examiner found that this event did not meet VA/Department of Defense (DoD) criteria for TBI. 

In terms of a possible head injury that occurred during her sexual assault(s), details of the events were unavailable to the examiner (who referenced the above for further information).  The examiner said "[a]s such, I cannot opine whether or not the Veteran sustained a TBI during this time without resorting to mere speculation."

According to the examiner, of note, the Veteran reported one post-service motor vehicle accident that did not involve head injury, loss of consciousness, AOC (alteration of consciousness?), or PTA; as such, she did not sustain a TBI during this time.

The examiner observed that, in regard to the Veteran's headaches, these began nearly 10 years ago, and over ten years after her military service.  The headaches met International Headache Society criteria for cluster headaches, save the duration (that she said was variable).  Given that her headaches did not begin when she was near a grenade that exploded and that, based on available data, she did not sustain a TBI, the examiner concluded that the Veteran's headaches cannot be considered a residual deficit of a TBI.  As such, the Board finds the weight of the competent evidence is against finding that the Veteran's headaches are a residual of a TBI.  

As to whether the Veteran had a possible head injury that occurred during her sexual assault(s) in service, the examiner could not opine whether or not the Veteran sustained a TBI during this time without resorting to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (stating that to the effect that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).  However, here the basis for the VA examiner's comment is clearly apparent to the Board.  While the Veteran relayed a history of sexual assault during the military, she refused to discuss the matter with the examiner, leaving the physician with no details of the incident(s) upon which to form an opinion.  

Given the Veteran's stated reluctance to discuss the assault(s) in service, evidence in in VA treatment records and examination reports provides no additional information that could enable the examiner to provide the necessary opinion.  Jones v. Shinseki, 23 Vet. App. at 382.  See e.g., February 2010 VA PTSD examination report at page 7 (noting that the Veteran avoided therapy appointments because she did not want to talk about her trauma with others).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225. 

While earlier evidence suggested that the Veteran had a TBI, the VA opinion is more probative because the physician-examiner had the opportunity to review the entire record, including all of the Veteran's medical records.  The examiner's opinion was more informed and he also provided more extensive reasoning for his conclusions.

Where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission.  Romanowsky, 26 Vet. App. at 303.  The VA opinion clearly supports a finding that the earlier reports of TBI were incorrect.  

The Board finds that the evidence weighs against a finding of an in-service TBI event.  As discussed above, a January 2009 VA optometry record includes the Veteran's report of a history of TBI during military service.  She was standing "nearby" when a grenade went off and she was "shaken" up by injury with no loss of consciousness.  The August 2013 examiner noted that the Veteran did not have loss of consciousness or PTA and found that this event did not meet VA/Department of Defense (DoD) criteria for TBI.  Additionally, regarding the motor vehicle crash after service, the record reflects that the Veteran was a restrained passenger and did not sustain any head trauma.  Neuropsychology records from August 2008 report a post-service head-injury; however, the Veteran did not recall any such head injury and that the only motor vehicle accident that she was in did not involve a head injury.  In light of the foregoing, the Board finds that the relevant evidence of record weigh against a finding that a TBI event occurred during or after service.  This is because a competent VA examiner reviewed the relevant records and determined that a TBI did not happen.  Furthermore, the Veteran denies that her post-service accident involved a head injury.  

Specifically, regarding lay evidence, a lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1376-77.

In this case, a diagnosis of TBI is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of neurological disorders is not readily recognizable by a layman, such as varicose veins or acne.  The Board finds that the Veteran is competent and credible to describe an external force, to include any force that happened during her recognized personal assault.  However, the Board finds that the Veteran is not competent to state whether a TBI event occurred because this matter is beyond her competence.  Thus, the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes reported prior events with no current residual disability.  As noted above, there are "clinical signs" to determine whether an event qualifies as a TBI event.  Without the proper training/skills, the Board finds that the Veteran is not competent to report whether an in-service event, such as the personal assault, meets the criteria for a TBI event.  The Board wants to explicitly note that the finding of no TBI event during the personal assault does not minimize in any way that this event happened.

In sum, a preponderance of the evidence is against the claim for service connection for current residuals of a TBI, to include the occurrence of a TBI event.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

B. Increased Rating

Contentions

The Veteran said her PTSD was treated with outpatient psychotherapy and prescribed medication that was not helpful.  See December 2010 hearing transcript at pages 16-18.  Her husband offered that the quality of their marriage was gone and they did not do anything anymore.  Id. at 19 and 25.  

Thus, the Veteran asserts that a higher rating is warranted for her service-connected PTSD.

Laws and Regulations

Disability ratings are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).

Where the question for consideration is propriety of the initial rating "staged ratings" that contemplate variations in the disability since the effective date of service connection are for consideration.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. at 49. 

Where there is a question as to which of two ratings is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

Rating Criteria

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates PTSD, at 38 C.F.R. § 4.130, provides the ratings for psychiatric disabilities.  A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  VA implemented DSM-V, effective August 4, 2014.  The Secretary of VA determined, however, that DSM-V does not apply to claims certified to the Board prior to August 4, 2014, as in this case.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

A GAF score of 31 to 40 indicates some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking or mood (e.g., depressed woman avoids friends, neglects family and is unable to work).

GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all pertinent evidence of record.  
See 38 C.F.R. § 4.126 (2015).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102 (2015); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that the factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels).

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki 713 F.3d 112 (Fed. Cir. 2013).

Analysis

The assigned GAF scores have been primarily indicative of moderate to serious disability, and ranged from 50 assigned by a VA psychiatrist May 2009, commensurate with serious impairment, to 64 assigned by a VA psychologist in August 2008, indicative of mild impairment, aside from one occasion on which the Veteran was noted to have a GAF of 40 in May 2008, indicative of major impairment (7/9/09 VBMS Medical Treatment Record Government Facility, pp. 7,18; 9/23/08 VBMS Medical Treatment Record Government Facility, p. 43).
 
The primary consideration is the overall level of impairment, as due to any symptoms.  In Vazquez-Claudio, the Federal Circuit held that the deficiencies that would warrant a 70 percent rating must be due to symptoms that are the equivalent in severity to those listed as examples in the 70 percent criteria.  Such symptoms or their equivalent have been demonstrated in this case.  Indeed, the records show that, in April 2008, the Veteran reported having increased difficulty with anger (9/23/08 VBMS Medical Treatment Record Government Facility, p. 40).  Two days earlier she yelled racial epithets at another student during a class because she believed the student was not properly motivated.  

In August 2008, the Veteran described an event during which young women came to her home to visit her son and began to insult him for unknown reasons.  Id. at 59.  The Veteran became enraged and physically pushed one of the women out of her house (the young woman refused to leave).  The woman insulted the Veteran by using denigrating epithets that further enraged the Veteran and she wanted to "bloody her mouth".  The Veteran connected this feeling of being treated with lack of respect with rage.

VA clinic psychiatrists and examiners reported the Veteran's problems with anger, irritable behavior, and angry outburst with little or no provocation, expressed as verbal aggression toward people or objects, and difficulty in adapting to stressful situations.  See e.g., February 2010 VA examination report; 7/9/09 VBMS Medical Treatment Record Government Facility, p. 43.  Her severe irritability and agitation caused angry outbursts and conflict with her husband and children followed by guilt and apologies, according to the July 2013 VA examiner.

The Veteran testified in December 2010 that she had a very short fuse and threw things.  See December 2010 hearing transcript at page 36.  Her husband saw her throw things at other people.  Id. at 39.

The 2011, 2011, and 2013 examiners reported PTSD symptoms caused clinically significant distress or impairment of social and occupational functioning.  The January 2011 examiner found that PTSD symptoms impaired the Veteran's ability to complete activities related to college courses, and impacted her family, her relationship with her husband, her health, and social and leisure activities.  

The examiners all noted the Veteran's sporadic attendance of outpatient mental health appointments and the February 2010 examiner commented that the Veteran avoided therapy because she did not want to talk about her trauma to others.  The July 2013 examiner noted that the Veteran did not consistently attend outpatient appointments because she felt too overwhelmed to leave the house.

The VA medical records and examination reports show that the Veteran experienced insomnia, anxiety, and concentration and attentional problems.  In March 2008, she reported constantly thinking about her sexual trauma and had difficulty tolerating crowds and sleeping (9/23/08 VBMS Medical Treatment Record Government Facility, p. 27).  

The record shows that PTSD has caused deficiencies in the areas of work, school, judgment, and mood.  The Veteran has attempted school and her deficiencies caused impairment in that area.  Notably, she enrolled in a community college in 2006 or 2007, but repeatedly complained of concentration and memory problems that affected her ability to complete school work- including in January, March and May 2008 (9/23/08 VBMS Medical Treatment Record Government Facility, pp. 27, 43).  

During the August 2008 neuropsychological evaluation, the Veteran said that she was not working and was in school and had problems with focusing, memory, reading, and making decisions (7/9/09 VBMS Medical Treatment Record Government Facility, p. 5).  It was noted at that time that her levels of psychiatric symptoms (anxiety and depression) and pain contributed to attentional and other cognitive problems.

A June 2009 mental health progress note indicates that the Veteran had attentional and memory difficulties more likely due to PTSD and mood and personality symptoms that affected her cognitive ability, and that the conclusion was supported by neuropsychological tests (7/9/09 VBMS Medical Treatment Record Government Facility, p. 16).

In November 2009, it was noted that Veteran was unemployed, volunteered assisting homeless veterans, and attended community college (3/2/10 VBMS Medical Treatment Record Government Facility, pp. 20, 31).  The February 2010 examiner noted that the Veteran worked in a program called "No Veteran Left Behind" that she developed to care for homeless veterans and was there 7 days a week, but found reasons not to go to work because it was difficult for her to get out of bed and do things because of her pain and functional difficulties.  

The Veteran apparently graduated from community college in May 2011 (8/30/11 VBMS Medical Treatment Record Government Facility, p. 10).  In July 2013, she told the VA examiner that she attended college full time, got agitated in class, and missed classes.   

The Veteran had a strained marital relationship with her second husband to whom she was married over 20 years and with whom she experienced sexual dysfunction that she attributed to her military sexual trauma (9/23/08 VBMS Medical Treatment Record Government Facility, p. 18; February 2010 VA examination report).  She had two adult biological children and three foster children whom they adopted.  In February 2010, the Veteran told the VA examiner that she had a "really good" relationship with her adult son, but had frustrating relationships with her younger children who had been through so much.  

In December 2010, the Veteran said that she and her husband fought constantly and she spent approximately 90 percent of her time in bed.  See December 2010 hearing transcript at page 24.  Her husband said they did not do anything anymore and friends did not visit.  Id. at 25-27.

At the January 2011 VA examination, the Veteran and her husband agreed that they argued all the time.  She told the examiner she was not as close with her adopted children, as she only allowed physical contact with her biological children.  

In April 2011, the Veteran reported that her sleep and concentration problems affected her ability to be a good wife and mother (8/30/11 VBMS Medical Treatment Record Government Facility, p. 10).  The June 2011 VA examiner observed that the Veteran avoided intimate relations with her spouse for 6 years.  The July 2013 VA examiner reported that the Veteran felt emotionally detached from her husband (8/2/13 VVA CAPRI).

Statements from the Veteran's family members in November 2013 describe her functional difficulties.  Her son indicated that she operated an organization to help veterans and left after 2 years (11/29/13 VBMS Buddy/Lay Statements; 8/30/11 VBMS Web/HTML Documents; 12/8/10 VBMS Web/HTML Documents).

The 2010, 2011, and 2013 examiners noted that, on examination, the Veteran had symptoms of a depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  In September 2012, the Veteran's husband reported her increased isolation, paranoia and abusiveness to him and her clinic psychiatrist noted her difficulty "staying the course in treatment" (6/26/13 VBMS CAPRI, p. 73).

Given the above, the level of impairment shown is commensurate with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The record does not show, however, that the Veteran has total occupational and social impairment as is contemplated in the criteria for a 100 percent rating. 

Regarding some of the example symptoms listed in the 100 percent criteria, the January 2011 VA examiner reported that the Veteran was oriented.  Gross impairment in thought processes or communications, delusion or hallucinations, or grossly inappropriate behavior, have not been documented in the clinical record or in the statements from the Veteran and her husband.  The examiners found no evidence of auditory or visual hallucinations or delusions or psychotic thought.  The Veteran told the June 2011 VA examiner that she done some work as a medium with images of the dead and hearing them speak.  She did this since she was a child, that she attributed to her American Indian heritage, and denied hearing voices telling her to harm herself or others.

The Veteran's thought processes were logical and coherent, although the February 2010 examiner noted that the Veteran's thought processes were rambling and evasive at times but easily redirected.  The Veteran's speech was reported as clear and she repeatedly denied having homicidal ideations or plans.  The February 2010 VA examiner noted some obsessive and ritualistic behaviors related to cleaning and occasional panic attacks approximately twice a month in the last five years and the June 2011 examiner noted some compulsive behavior.  

The Veteran has also not had symptoms of similar severity, frequency and duration as those listed in the criteria for a 100 percent rating.  The Veteran has maintained a relationship with the same man for many years, albeit a strained one.  She has at least one child with whom she has a good relationship.  The Board finds that these example show some social capacity and not total social impairment.

The record contains references to passive suicidal ideation without plan or intent in August 2008 and January 2011, but the Veteran reported that she loved her children too much to leave this world (7/9/09 VBMS Medical Treatment Record Government Facility, p. 5; January 2011 VA examination report).  The June 2011 VA examiner noted that the Veteran's passive thoughts of death occurred when she was angry, more isolated from her family, or in pain, but she denied active suicidal ideation, plan or intent and had "no plans to leave this earth."  

In June 2011, the Veteran's clinic psychiatrist stated that "[i]n the years that I have treated [the Veteran] she has never been suicidal or homicidal and would not be considered a threat to herself or others" (10/29/13 VBMS Medical Treatment Record Government Facility, p. 375).

Given the above, the level of impairment shown is not commensurate with total occupational and social impairment due to PTSD. 

Resolving reasonable doubt in the Veteran's favor, an initial 70 percent rating, but no higher, is granted for PTSD since the initial grant of service connection on December 18, 2007, but the preponderance of the objective credible medical and lay  evidence of record is against a rating in excess of 70 percent.  The benefit of the doubt has been applied, as appropriate.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

The Board has also considered whether the Veteran's PTSD disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b)(1) (2015). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. at 182.  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to her service-connected PTSD disability, before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The manifestations of the Veteran's PTSD disability include anxiety, irritability, and depressed mood.  The rating schedule contemplates all symptoms resulting in impairment of social and occupational functioning.  The record does not show symptoms that are outside of those contemplated in the rating criteria.  Referral for extraschedular consideration is not warranted.  

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, 762 F.3d at 1365-56.  In the instant case the Board is granting a TDIU.  There is no gap to fill.

The Board finds that at no time since the Veteran filed her most recent claim for service connection for PTSD has the disability on appeal been more disabling than as currently rated under the present decision of the Board.  Fenderson.

C. TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of her service-connected disabilities, from securing or following "substantially gainful employment" consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16 (a).

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16 (a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

By the Board's decision herein, from December 18, 2007, the Veteran meets the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  Her service-connected disabilities include PTSD, fibromyalgia (from May 11, 2009), and scars (from January 15, 2015).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).

The record reflects that the Veteran has not held full time work at any time since approximately 2006 or 2007.  She started a non-profit program for homeless veterans but walked away after 2 years due to pain, according to her son's November 2013 statement (11/29/13 VBMS Buddy/Lay Statement, p. 2; 8/30/11 VBMS Web/HTML Documents; 12/8/10 VBMS Web/HTML Documents).  By the nature of this work (non-profit), it was not substantially gainful employment.

In a December 2010 TDIU claim (VA Form 21-8940), the Veteran reported that she was unable to work due to her psychiatric disability and that she last worked full time in April 2006 (12/01/07 VBMS VA 21-8940).  She said that she was self-employed and closed her business but did not describe it.  The Veteran had one year of college education and training as a paralegal.

In a November 2013 VA Form 21-8940, the Veteran reported that she was unable to work due to PTSD and fibromyalgia and that she last worked full time in June 2007.  She had two years of college education.    

The record contains accounts of the Veteran's work history that do not reflect gainful employment during the appeal period.  In October 2007, the Veteran reported that she was unemployed and a full time student (7/9/09 VBMS Medical Treatment Record Government Facility, p. 20).  In June 2008, she wanted to run for state representative (9/23/08 VBMS Medical Treatment Record Government Facility, p. 46).  

The August 2008 neuropsychological evaluation indicates that the Veteran owned a cleaning business from 2000 to 2007, did not work, and was back in school (7/9/09 VBMS Medical Treatment Record Government Facility, p. 5).  In November 2009, it was noted that she volunteered assisting homeless veterans (3/2/10 VBMS Medical Treatment Record Government Facility, p. 20).  She did not work due to pain.  Id. at 31.

The February 2010 VA examiner noted that the Veteran's PTSD symptoms caused clinically significant distress and impairment in occupational functioning.  The Veteran worked full-time in a program called "No Veteran Left Behind" that she developed, but found reasons not to go to work because it was difficult for her to get out of bed and do things due to pain and other functional difficulties.

In December 2010, the Veteran testified that she last worked in 2006 when she owned a cleaning business but was unable to continue due to PTSD (75 percent) and otherwise due to pain.  See December 2010 RO hearing transcript at pages 21-22.  She had not tried to get a job because she had "too short of a fuse".  Id. at 23.  The Veteran was afraid to work somewhere and "just go off on someone".  Id. at 24.

The January 2011 VA examiner reported that the Veteran was unable to work due to an inability to leave her home due to chronic pain and that PTSD symptoms impaired her ability to complete activities related to college courses.  

The June 2011 VA examiner noted the Veteran's difficulty leaving her home, that was episodic for several years.  The Veteran had success, post service, in customer service jobs and wanted to run for state representative.  It was hard for her to be in crowded places and, when working, the Veteran would find working with others more challenging.  She had unstable interpersonal relations.  The Veteran was currently unable to work for anyone because she will punch them in the face if they say something wrong.  She had reduced consistency in attendance, and the examiner pointed to a June 30, 2009 mental health progress note indicating she was a frequent no-show.  The examiner concluded that the Veteran's work schedule, duties, and school attendance, were inconsistent and difficult to assess.

The July 2013 examiner observed that the Veteran founded a program to help homeless veterans but, as of 2 years ago, had little involvement in it.  The organization was initially run by others and stopped operation.

In March 2014, the recent VA examiner reviewed the Veteran's medical records and opined that the Veteran was likely to be severely impaired in a work environment that required frequent interactions with customers, co-workers or supervisor (3/19/14 VBMS C&P Exam).  The examiner reasoned that the Veteran's PTSD symptoms, such as hypervigilance and irritability, increased the risk of interpersonal conflict in a work environment that required frequent interactions with others.

The examiner found that the Veteran was likely to be severely impaired in a work environment that required the ability to sustain concentration and focus as normally found in most jobs.  The examiner explained that the Veteran's PTSD and depression symptoms of impaired concentration, low energy, and slowed reactions, would result in decreased productivity in any work environment.

The examiner found that the Veteran was likely to be severely impaired in a work environment that was fast-paced, complex, and/or frequently changing.  The examiner noted that PTSD and depression symptoms of impaired concentration, low energy, and slowed reactions, would make it very difficult for her to function adequately in an environment that required a lot of mental processing (such as a fast paced, complex, or frequently changing work environment).

The examiner also concluded that the Veteran was likely to be severely impaired in a work environment that require a rigid adherence to a set work schedule (i.e., scheduled work hours).  The examiner reasoned that PTSD and depression symptoms would likely cause excessive absenteeism, tardiness, and need to leave work early due to depressed mood, low energy, low motivation, etc.

The evidence in favor of the Veteran's claim includes her report of an inability to work since 2006 primarily due to irritability caused by PTSD.

The only work experience the Veteran reported was cleaning homes.  She has specialized training as a paralegal but has been unable to apply those skills in a full time job.  The Veteran started a non-profit program for homeless Veterans at which she apparently volunteered her time.  She was able to complete an associate's degree, but the record is replete with reports of her memory and concentration difficulties and problems focusing due to PTSD, that affected her ability to complete course work in a timely fashion, and would clearly impinge her ability to complete full time work, as noted in the March 2014 medical opinion.  

The Veteran has consistently reported that, due to her PTSD, she experienced sleep difficulty and problems getting along with others.  She reported repeated episodes of verbal aggressiveness with family, friends, and in the school environment.  From her statements, and the medical evidence, it appears that she functions by leading a somewhat isolated existence.  Her fibromyalgia disability further limits her ability to obtain and maintain gainful employment.

The evidence is at least in equipoise as to whether the service-connected disabilities prevent the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted for the period since December 18, 2007 due to impairment from her service-connected disabilities.  Determinations of unemployability are legal questions and medical opinions are not entirely dispositive.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The Board is not considering entitlement to special monthly compensation at the housebound rate, because the Veteran does not have additional service-connected disabilities that are ratable at 60 percent or more.  38 U.S.C.A. § 1114(s) (West 2014); Buie v. Shinseki, 24 Vet App 242 (2010)


ORDER

Entitlement to service connection for residuals of a TBI is denied.

Entitlement to an initial rating of 70 percent for PTSD from December 18, 2007 is granted.

Entitlement to a TDIU from December 18, 2007 is granted.


REMAND

The March 2014 rating decision assigned an initial noncompensable rating for fibromyalgia from March 17, 2010.  In March 2014, the Veteran filed a notice of disagreement with the initial rating, and argued that her disability warranted "a rating in excess of 40 percent", including on an extraschedular basis.  In April 2016, the RO assigned a 40 percent rating for fibromyalgia from May 11, 2009.  The Board is required to remand the matter of an increased initial rating for fibromyalgia for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the matter of entitlement to an initial rating higher than 40 percent for fibromyalgia.  This issue should not be returned to the Board, unless the Veteran submits a sufficient substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


